Citation Nr: 0315538	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  What evaluation is warranted for a low back strain from 
October 2, 1997?

5.  What evaluation is warranted for a cervical strain from 
October 2, 1997?

6.  What evaluation is warranted for a right ankle strain 
from October 2, 1997?

7.  What evaluation is warranted for major depression from 
October 2, 1997?

8.  Entitlement to a higher level of special monthly 
compensation.




REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 1998 and December 1999 rating decisions 
from the Department of Veterans Affairs (VA) Reno, Nevada 
Regional Office (RO).  

In the December 1999 rating action the evaluation for 
demyelinating mononeuropathy, atypical chronic inflammatory 
demyelinating polyneuropathy was increased to 100 percent.  
As such this issue is no longer on appeal.  

Additionally, in the December 1999 decision the RO increased 
the evaluation for the veteran's low back strain to 10 
percent.  He has continued his appeal.

During the course of this appeal the veteran relocated to 
Virginia, and his claim is now being handled by the Roanoke, 
Virginia RO.   


REMAND

In May 2003, the veteran indicated that he wanted a video 
teleconference hearing at the RO before a Veterans Law Judge 
of the Board.  There is no indication that such hearing has 
been scheduled or held, and the veteran has not withdrawn 
this hearing request in writing.  Video conferencing hearings 
are scheduled by the RO.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran should be notified 
of the time and place to report.  If he 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


